Citation Nr: 1227904	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to September 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 decision by which the RO denied the Veteran's claim.  

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge via video teleconference RO in July 2011.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2011), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

In August 2011, the Board remanded this matter for further development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Board remanded this matter to the RO/Appeals Management Center (AMC) for further development of the evidence.  Because that development has not been completed as requested, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance with the terms of a Board remand is required). 

In its August 2011 remand, the Board asked, in pertinent part, that the RO/AMC schedule a VA examination.  Along with details regarding the requested examination, the Board instructed the RO/AMC to provide adequate notice of the date and time of the examination and to advise the Veteran regarding the consequences of failing to report for a scheduled VA examination without good cause.  

The AMC/RO has indicated that the Veteran failed to appear for a VA examination.  While a Compensation and Pension Inquiry form in the claims file indicates that the examination was to take place in September 2011 and was cancelled due to the Veteran's failure report, the June 2012 supplemental statement of the case (SSOC) states that the examination was scheduled for August 19, 2011.  That is the date of the letter sent by the AMC to the Veteran indicating that an examination would be scheduled and that he would be notified of the date, time and place of the examination.  Therefore, the SSOC incorrectly indicated the date of the purported examination and there is nothing in the record showing that an examination was actually scheduled and that the Veteran was properly notified of the scheduled examination.  Because it is unclear whether an examination was actually scheduled and if the Veteran received proper notice of the examination to include regarding the relevant portions of 38 C.F.R. § 3.655, a remand is required for compliance.  Stegall, supra.  

The Board emphasizes that the record contains evidence that the Veteran has a history of homelessness.  Thus, the RO/AMC must take measures to ensure that the Veteran is contacted at his latest address of record.

To ensure that the record is complete, VA treatment records dated from August 19, 2011 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2011); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the record all VA treatment records dated from August 19, 2011 to the present.  

2.  Schedule a VA respiratory/pulmonary examination in order to more accurately determine the exact nature and etiology of his claimed respiratory disorder.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is further to be advised that failure to report for a scheduled VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

Following completion of the aforementioned examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable respiratory/pulmonary disorder, and, if so, whether that disorder at least as likely as not (50 percent or greater likelihood) had its origin during the Veteran's period of active military service, to include as the residual of exposure to asbestos, or other environmental factors, including burning trash, exhaust fumes, jet fuel, etc.  All such information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, a notation to the effect that this record review has taken place must be included in the examination report. 

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic respiratory disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in June 2012.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


